DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 5/11/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11, 151, 434 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Reibman  on 6/29/2022.
The application has been amended as follows: 

IN THE SPECIFICATION: 
Please amend the specification as set forth below. 
On page 1, please AMEND paragraph [0001], to read as follows: 

CROSS REFERENCES TO RELATED APPLICATIONS 
[0001] The present application is a continuation application of U.S. Patent Application No. 15/464,207, filed on March 20, 2017 which is a continuation-in-part of U.S. Application No. 15/084,987, filed on March 30, 2016, which is incorporated herein by reference in its entirety and which claims the benefit of U.S. Provisional Application 62/140,258, filed on March 30, 2015, the entire contents of each of which are hereby incorporated herein by reference. 

Allowable Subject Matter
Claims 13-32 are allowed.
The following is an examiner’s statement of reasons for allowance in RE Claim 13: Uchiyama, van der Merwe and Fang are cited because they are pertinent to applicant’s disclosure .  However, none of the cited prior art of record, taken alone or in combination with other refences discloses, teach or fairy suggest at least a method of reading of a sensor-augmented two- dimensional barcode symbol comprising: optically scanning an image of the sensor-augmented two-dimensional barcode symbol to obtain color values for pixels in the image; constructing a scanned pixel map including the color values ; processing the pixels in the scanned pixel map to by assigning a binary color value to each of the pixels to form a binarised pixel map; identifying the two-dimensional barcode symbol in the binarised pixel map; decoding the identified two-dimensional barcode symbol in the binarised pixel map to recover a symbol codeword sequence; processing the data codewords for identification of barcode modules in a dynamic region; determining an average color value of the barcode modules in the dynamic region; and processing the average color value of the dynamic region to determine a reflectance percentage of incident light at a time of scanning. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record. 
The following is an examiner’s statement of reasons for allowance in RE Claim 20: Uchiyama, van der Merwe and Fang are cited because they are pertinent to applicant’s disclosure .  However, none of the cited prior art of record, taken alone or in combination with other refences discloses, teach or fairy suggest at least a method of reading of a sensor-augmented two- dimensional barcode symbol comprising:  -4-optically scanning an image of the sensor-augmented two-dimensional barcode symbol to obtain a greyscale value for each pixel in the image; constructing a greyscale pixel map of the pixels in the sensor-augmented two- dimensional barcode symbol; processing the pixels in the greyscale pixel map  by assigning a binary color value to each of the pixels and to form a binarised pixel map; identifying the two-dimensional barcode symbol in the binarised pixel map; decoding the identified  two-dimensional barcode symbol in the binarised pixel map to recover a symbol codeword sequence; processing the data codewords;  determining an average greyscale value of the barcode modules in the dynamic region; and processing the average greyscale value of the barcode modules in the  dynamic region to determine a reflectance percentage of incident light at a time of scanning. These limitations in conjunction with other limitations in the claimed invention are not anticipated by nor made obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887